

115 HRES 610 IH: Expressing support for the designation of November 9, 2017, as “National Diabetes Heart Health Awareness Day”, coinciding with American Diabetes Month.
U.S. House of Representatives
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 610IN THE HOUSE OF REPRESENTATIVESNovember 7, 2017Mr. Allen (for himself and Ms. Esty of Connecticut) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of November 9, 2017, as National Diabetes Heart Health Awareness Day, coinciding with American Diabetes Month.
	
 Whereas nearly 30 million Americans, or 9.3 percent of the population, have diabetes, including an estimated 8 million Americans who are undiagnosed, and an additional 86 million Americans have prediabetes;
 Whereas adults with diabetes are two to four times more likely to die from heart disease than adults without diabetes;
 Whereas at least 68 percent of people age 65 or older with diabetes die from some form of heart disease;
 Whereas among Medicare fee-for-service beneficiaries, diabetes and cardiovascular disease are common, affecting more than one in three beneficiaries;
 Whereas the American Heart Association considers diabetes to be one of the seven major controllable risk factors for cardiovascular disease;
 Whereas minority populations are disproportionately affected by both cardiovascular disease and diabetes;
 Whereas findings from a recent study reveal that 52 percent of adults living with type 2 diabetes are unaware they are at an increased risk for cardiovascular disease and its complications;
 Whereas two out of three deaths in people with type 2 diabetes are attributed to cardiovascular disease;
 Whereas according to the American Diabetes Association, diagnosed diabetes cost America $245 billion a year in 2012, including $176 billion in direct medical costs;
 Whereas cardiovascular disease accounts for 28 percent of the costs of treating people with diabetes;
 Whereas most of the cost of diabetes (62 percent) is provided by government insurance, including Medicare, Medicaid, and the military;
 Whereas appropriate awareness and education about the cardiovascular risks associated with diabetes can effectively reduce the health and financial burden of illness; and
 Whereas the designation of November 9, 2017, as National Diabetes Heart Health Awareness Day, and coinciding with American Diabetes Month, will raise public awareness about the specific risks of heart disease for people with diabetes and help to ensure people at risk receive a timely diagnosis and proper treatment: Now, therefore, be it
	
 That the House of Representatives— (1)supports—
 (A)the designation of National Diabetes Heart Health Awareness Day; (B)the efforts of the Secretary of Health and Human Services, as well as the entire medical community, to educate people about the risks, symptoms, and treatment of diabetes to include comorbid cardiovascular diseases and risk factors; and
 (C)the greater coordination of federally funded efforts that address diabetes or cardiovascular disease independently to incorporate the common comorbidity of diabetes and cardiovascular disease, including education and actions that address both; and
 (2)respectfully requests that the Clerk of the House of Representatives transmit a copy of this resolution to the Secretary of Health and Human Services.
			